PER CURIAM.
Dwayne Appling directly appeals the sentences imposed by the district court1 after he pleaded guilty to drug offenses. His counsel has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing the sentences are unreasonable.
After careful review, we conclude that Appling’s within-Guidelines-range sentences are not unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.2009) (en banc) (appellate review of sentencing decision). Also, having independently reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The Honorable Linda R. Reade, Chief Judge, United States District Court for the Northern District of Iowa.